         Case 1:75-cv-03073-LAP Document 679-2 Filed 03/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

JAMES BENJAMIN, et al.,
                                                                            ORDER RE: TEMPORARY
                                                           Plaintiffs,      SUSPENSION OF DOHMH
                                                                            ENVIRONMENTAL
                              -against-                                     INSPECTIONS.

CYNTHIA BRANN, et al.,,                                                     75 Civ. 3073 (LAP)

                                                         Defendants.

----------------------------------------------------------------------- x


                 WHEREAS, pursuant to an order of District Judge Harold Baer, Jr., Order on:

Environmental Conditions (dated April 26, 2001) (hereinafter, the “Environmental Order”), the

Defendant New York City Department of Correction (“DOC”) undertakes various measures,

including weekly and monthly inspections, to ensure that its detention facilities are maintained

in a clean and sanitary manner;

                  WHEREAS, paragraph “6” of the Environmental Order requires the New York

City Department of Health and Mental Hygiene (“DOHMH”) to also conduct its own monthly

inspections at DOC facilities;

                 .WHEREAS, there presently exist municipal, state and federal States of

Emergency relating to the coronavirus outbreak in the United States;

                 WHEREAS, DOHMH wishes to dispatch its inspection workforce to other areas

of the City to deal with the coronavirus outbreak, and temporarily suspend its inspections in the

City jails;

                 WHEREAS, the more frequent inspections in the City jails will continue to be

conducted under the auspices of the DOC inspection workforce as set out in paragraph “4” of the

Environmental Order;
Case 1:75-cv-03073-LAP Document 679-2 Filed 03/23/20 Page 2 of 2




     IT IS HERBY ORDERED:

     1.    Paragraph “6” of the April 26, 2001 Order on Environmental Conditions is

           suspended during the current public health crisis;

     2.    DOC shall continue to conduct its own mandated inspections of the City

           jails;

     3.    Defendants’ counsel shall notify Plaintiffs’ counsel and the Office of

           Compliance Consultants when the DOHMH inspections can be resumed.



     SO ORDERED:

                                                            U.S.D.J.


                                          Dated:        New York, New York
                                                        March 24, 2020




                                    -2-
